—Order, Supreme Court, New York County (Paula Omansky, J.), entered May 31, 2000, which, in an action for personal injuries sustained in a trip and fall on a step leading into premises owned by and subleased to the respective defendants, denied defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs expert’s affidavit raises issues of fact as to whether the entrance to the premises was defectively designed, and thereby rendered unsafe, by reason of requiring persons entering the premises to negotiate an eight-inch step while simultaneously opening a large, heavy door that swung out over the step. While plaintiffs deposition testimony did not specifically state that the door caused his fall, his recitation clearly indicated that he was holding the door open when he fell, and thus the expert’s affidavit that the size and weight of the door was such as to cause difficulty in negotiating the step clearly related to plaintiffs testimony that his foot caught on the step. The action was properly sustained as against defendant owner of the premises in view of the provision in its lease with nonparty main tenant requiring the latter to obtain its permission for any alterations, and there being a question of fact as to whether defendant owner approved of alterations to the entrance that created the alleged design defect. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.